internal_revenue_service national_office technical_advice_memorandum january tam-127815-03 cc ita b07 number release date third party contact index uil no case-mis no industry director ------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ----------------------------------------------- --------------------------------- -------------------------- ---------------- ------------------------ ------------------- ----------------------------------------------------------------------------------------- legend taxpayer -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------- a b c ------------------------------- ------------------ ----------------- issue s whether the listed transactions information_document_request idr idr no described below placed the issue of taxpayer’s method_of_accounting for deductions of certain employer contributions under consideration within the meaning of sec_3 of revproc_2002_9 whether taxpayer may obtain automatic consent pursuant to revrul_2002_46 to change its method_of_accounting for deductions of employer contributions ---------------------- conclusion s on the date issued date the listed transactions idr no placed the issue of taxpayer’s method_of_accounting for deductions of certain employer contributions under consideration for the taxable years under examination taxpayer’s method_of_accounting for deductions of employer contributions became an issue under consideration for taxable years under examination before taxpayer filed its form_3115 seeking automatic consent to change its method_of_accounting on date therefore taxpayer may not obtain automatic consent pursuant to revrul_2002_46 to change its method_of_accounting under revproc_2002_9 facts sec_401 accelerated deductions for purposes of this memorandum taxpayer refers to the parent and an affiliated_group_of_corporations engaged in the business of selling and servicing a and b at c taxpayer files a consolidated federal_income_tax return and uses an overall accrual_method of accounting taxpayer's returns for ------- ------- and ------- were timely filed taxpayer is not a coordinated industry case cic taxpayer taxpayer maintains an employee plan qualified under ' a of the internal_revenue_code code -- the salary reduction profit sharing plan the plan the plan includes a qualified_cash_or_deferred_arrangement within the meaning of ' k and also provides for matching_contributions within the meaning of ' m taxpayer has a taxable_year beginning january and ending december the plan has a taxable_year beginning december and ending december during the years under examination taxpayer’s board_of directors regularly deducted certain contributions to the plan as follows during its ------- taxable_year ending december ------- taxpayer s board_of directors adopted a resolution binding taxpayer to make a specified minimum employer_contribution to the plan for the plan_year beginning december ------- and ending december ------- the guarantee was to be fulfilled by contributions made before the extended due_date of taxpayer's ------- federal_income_tax return taxpayer filed its ------- return on --------------------------- on its ------- return taxpayer took an income_tax deduction for the amount specified in the resolution that is taxpayer deducted in its -- ------- taxable_year amounts that were paid after the end of that taxable_year on the theory that the amounts were on account of the taxable_year within the meaning of ---------------------- a taxpayer’s board_of directors adopted similar resolutions in december ------- -------------------------------------------------------------------------------------------------------------------- and december ------- concerning contributions during plan years ending on december ------- and december ------- respectively on its ------- and ------- income_tax returns taxpayer again deducted similar amounts that were not actually paid during those taxable years on date through its corporate officers taxpayer executed a voluntary disclosure statement under the provisions of announcement 2002_1_cb_304 that statement effectively informed the irs that taxpayer had accelerated deductions for employer contributions in its ------- ------- and ------- taxable years examination and idrs chronology on date an internal revenue_agent notified taxpayer by telephone that she was commencing an audit of the ------ taxable_year taxpayer gave the agent a form_2848 power_of_attorney and declaration of representative appointing accountants to represent the taxpayer during the examination of its ------- and ------- returns the agent spoke with one of taxpayer s representatives by telephone on date scheduling a meeting for june on may the agent sent letters to taxpayer and its representatives confirming the june appointment and stating that the purpose of the meeting was to discuss the audit plan for the ------- taxable_year at the june meeting the agent gave taxpayer s representatives a number of information document requests idrs idr no dated june was a listed transactions idr that referenced sec_1_6011-4t b 6111-2t b and notice_2001_51 2001_2_cb_190 idr no requested taxpayer to provide specific information and documentation which would allow the service to determine whether taxpayer had entered into any transactions which were the same as or substantially_similar to certain listed transactions described in the idr each type of transaction was identified by a citation and a brief description the first transaction on the list was revrul_90_105 1990_2_cb_69 transactions in which taxpayers claim deductions for contributions to a qualified_cash_or_deferred_arrangement or matching_contributions to a defined_contribution_plan where the contributions are attributable to compensation earned by plan participants after the end of the taxpayer’s taxable_year at the june meeting it was agreed that the agent would begin reviewing taxpayer's books_and_records for its ------- taxable_year on july on june the irs released revrul_2002_46 2002_2_cb_117 described below ---------------------- at a meeting on july taxpayer's representative gave the agent a copy of the disclosure statement filed date a consent resolution of the taxpayer‘s board_of directors effective date an amendment to taxpayer's plan effective the same date and a copy of a form_3115 application_for change in accounting_method executed on date by two of taxpayer's corporate officers and its representative the form_3115 is labeled as an automatic change filed under revrul_2002_46 the application was filed for taxpayer's ------- taxable_year taxpayer mailed a signed duplicate of the form_3115 to the irs national_office on date the agent met with taxpayer's representatives again on date during this meeting she repeated her request for the documentation set out in idr no specifically as the idr related to the plan transaction described in taxpayer's disclosure statement the agent emphasized this request by giving taxpayer's representatives a copy of the first two pages of the listed transactions idr no itemizing the documents being requested taxpayer's representatives responded that additional information and documentation were unnecessary because taxpayer had filed a form_3115 requesting automatic consent to change its method_of_accounting for employer contributions pursuant to revrul_2002_46 before the irs placed the issue under consideration taxpayer’s representatives stated that they did not consider idr no referencing revrul_90_105 sufficient to place their issue more explicitly described in rev_rul under consideration taxpayer’s representatives also stated that they had provided the irs with all documents pertaining to the resolution and funding of the contributions at the date meeting the parties discussed the necessity of issuing an updated listed transactions idr but the agent declined to issue another idr at that time on date the agent issued idr no an expanded listed transactions idr to taxpayer's representative the updated idr added four items to the ones listed in idr no idr no requested information about any transaction entered into which was the same as or substantially_similar to the transactions listed in the document including the following revrul_2002_46 2002_29_irb_117 date identifying as substantially_similar to revrul_90_105 a transaction in which a taxpayer makes contributions to a qualified_cash_or_deferred_arrangement under ' k or a defined_contribution_plan as matching_contributions under ' m and the contributions are designated as satisfying a liability established before the end of the taxpayer’s taxable_year but are attributable to compensation earned by plan participants after the end of that taxable_year see notice_2002_48 ---------------------- i r b date for certain variations of revrul_90_105 that are not listed transactions taxpayer’s position on date taxpayer provided a four-page written response to idrs no and no taxpayer took the position that its method_of_accounting for accelerating deductions for employer contributions is described in revrul_2002_46 not revrul_90_105 therefore idr no citing revrul_2002_46 placed taxpayer‘s method_of_accounting under consideration taxpayer contends that it applied for an automatic method change on date before the idr no placed taxpayer’s issue under consideration on date taxpayer disputes that idr no citing the transaction in rev_rul placed the taxpayer’s issue described in revrul_2002_46 and raised in idr no under consideration taxpayer characterizes the transaction in idr no as separate and distinguishable from the transaction in idr no law and analysis on date listed transactions idr no placed the issue of taxpayer’s method_of_accounting for deductions of certain employer contributions under consideration for the taxable years under examination acceleration of deductions for employer contributions revrul_90_105 holds that contributions to a qualified_cash_or_deferred_arrangement within the meaning of sec_401 or to a defined_contribution_plan as matching_contributions within the meaning of sec_401 are not deductible by the employer for a taxable_year if the contributions are attributable to compensation earned by plan participants after the end of that taxable_year this holding applies regardless of whether sec_404 deems the contributions to have been paid on the last day of that taxable_year and regardless of whether the employer uses the cash or an accrual_method of accounting the irs has determined that transactions that are the same as or substantially_similar to transactions described in revrul_90_105 are tax_avoidance transactions these transactions are identified as listed transactions for purposes of sec_1 4t b of the temporary income_tax regulations and sec_301_6111-2t b of the temporary procedure and administration regulations see notice_2000_15 2000_1_cb_826 supplemented and superseded by notice_2001_51 2001_2_cb_190 transactions that are the same as or substantially_similar to transactions described in revrul_90_105 are also identified as listed transactions for purposes of sec_1 b and b see notice_2003_76 2003_49_irb_1181 date ---------------------- revrul_2002_46 holds that grace period contributions to a qualified_cash_or_deferred_arrangement within the meaning of sec_401 or to a defined_contribution_plan as matching_contributions within the meaning of sec_401 are not deductible by the employer for a taxable_year if the contributions are attributable to compensation earned by plan participants after the end of that taxable_year revrul_2002_46 clarifies that the holding of revrul_90_105 applies regardless of whether the employer's liability to make a minimum contribution is fixed before the close of that taxable_year change in method_of_accounting sec_446 of the code provides that except as otherwise expressly provided in chapter of the code a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_1_446-1 of the regulations provides that except as otherwise expressly provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or regulations thereunder sec_1_446-1 provides that the commissioner may prescribe administrative procedures under which taxpayers will be permitted to change their methods_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner's consent to effect the change and to prevent amounts from being duplicated or omitted revproc_2002_9 2002_1_cb_32 provides the exclusive procedures by which a taxpayer may obtain the automatic consent of the commissioner to make the changes in method_of_accounting described in that revenue procedure’s appendix rev_proc has been modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified modified and clarified by revproc_2002_54 2002_2_cb_432 revrul_2002_46 adds the method it describes to the list of methods eligible for automatic consent procedures in the appendix of revproc_2002_9 further revrul_2002_46 as modified by revrul_2002_73 c b permits a taxpayer under examination to make such an automatic change for its first taxable_year ending ---------------------- on or after date unless the taxpayer's method_of_accounting for contributions addressed in revrul_2002_46 is an issue under consideration for taxable years under examination within the meaning of revproc_2002_9 sec_3 the agent gave taxpayer alisted transactions idr no on date that sec_3 of revproc_2002_9 provides that a taxpayer's method_of_accounting for an item is an issue under consideration for the taxable years under examination if the taxpayer receives written notification for example by examination plan information_document_request idr or notification of proposed adjustments or income_tax examination changes from the examining agent s specifically citing the treatment of the item as an issue under consideration accelerated deduction is the issue under consideration idr cited the accounting treatment of a very specific item-- taxpayer’s deductions for contributions to a qualified_cash_or_deferred_arrangement or matching_contributions to a defined_contribution_plan where the contributions are attributable to compensation earned by plan participants after the end of the taxpayer’s taxable_year the idr language clearly identifies the accelerated deduction as the issue under consideration taxpayer’s arguments accounting for plan contributions is not an issue under consideration for taxable years under examination we reject taxpayer’s arguments for the following reasons taxpayer disagrees and makes several arguments as to why its method of transactions v issues taxpayer’s primary argument is that revrul_90_105 and revrul_2002_46 address separate and distinguishable issues taxpayer submits that the reference to revrul_90_105 in idr no limits the issue to the transaction described in that revenue_ruling and is insufficient to notify taxpayer that the transaction described in revproc_2002_46 is an issue under consideration taxpayer’s reasoning is flawed because it confuses the transactions fact patterns discussed in the revenue rulings with the issue that the revenue rulings address as discussed above revrul_90_105 and revrul_2002_46 address only one issue ie whether taxpayer may accelerate its deductions for its employer contributions attributable to compensation earned by plan participants after the end of taxpayer’s taxable_year idr no inquired about that issue and thus placed it under consideration the additional reference to revrul_90_105 in idr no was not meant to limit the basic issue under consideration to the context of the fact pattern described in rev ---------------------- rul such a reading disregards the literal description of the issue in revrul_90_105 and the idr and ignores the fact that revrul_2002_46 addresses the same issue in a slightly different context taxpayer’s logic would as a condition to placing an issue under consideration require irs examiners to specify every context and fact pattern in which an issue could arise which would practically prevent the irs from placing an issue - as opposed to a collection of transactions - under consideration one method_of_accounting taxpayer relies heavily upon the first of the examples in sec_3 of revproc_2002_9 clarifying when written notice to a taxpayer is sufficient to place an issue under consideration this example states that written notice identifying last-in_first-out lifo inventory pooling as a matter to be examined is sufficient to place a taxpayer’s method of dollar-value lifo inventory pooling under consideration but written notice inquiring generally about lifo_inventories is not sufficient to place dollar-value lifo inventory pooling under consideration taxpayer argues that its situation is analogous to the example ie idr no requesting information on transactions the same as or similar to the transaction in rev_rul is too broad to notify taxpayer that its method_of_accounting for its plan contributions is an issue under consideration taxpayer correctly summarizes the principle illustrated by the example the written notice must be sufficiently specific to identify the particular method_of_accounting under consideration idr no does exactly that it identifies a single method_of_accounting for a particular item taxpayer’s deductions for employer contributions as explained above the idr’s reference to the fact pattern in revrul_90_105 does not limit the request or issue description to that transaction the phrase the same as or similar to does not convert idr no to a general request about several possible methods_of_accounting like the example asking about potentially all lifo methods taxpayer also argues that idr no was not sufficiently specific to place its method_of_accounting for plan contributions under consideration for taxable years under examination as defined in sec_3 of revproc_2002_9 as just discussed above we do not see how idr no which focuses on a single item and method_of_accounting could be more specific nevertheless we will address taxpayer’s major arguments regarding the specificity of idr no specificity of idr no taxpayer first argues that the words the same as or substantially_similar to preclude idr no from meeting the specificity requirement in sec_3 of revproc_2002_9 for placing an issue under consideration taxpayer stresses that idr no conceivably covers an open-ended category of listed transactions including the transaction specifically described in revrul_90_105 in taxpayer’s view the standard ---------------------- is inherently too vague to give taxpayers sufficient notice of all the transactions that might be under consideration as explained in transactions v issues above taxpayer confuses referenced transactions with issues under consideration idr no addressed the issue of accelerated deductions not limited to the fact pattern of the transaction described in revrul_90_105 indeed the notion of similar transactions is subsumed in the concept of issue under consideration no two transactions are identical an issue may occur in a large number of transactional settings consequently an idr seeking information about an issue must contemplate receiving information about the varied fact patterns presenting the issue taxpayer next argues that even if the same as or substantially_similar language is not a per se violation of the specificity requirement for issue under consideration the terms of idr no were not sufficiently specific to place under consideration taxpayer’s particular method_of_accounting for plan contributions this argument contains the same flawed premise discussed above taxpayer confuses a transaction with a method_of_accounting again idr no and idr no raise one issue ie accelerating deductions for employer contributions attributable to compensation earned by plan participants after the end of the taxpayer’s taxable_year the idrs’ references to two slightly different fact patterns described in two separate revenue rulings do not change the nature of the single issue raised we conclude that taxpayer’s method_of_accounting for plan contributions became an issue under consideration on date when taxpayer was given idr no taxpayer’s method_of_accounting for plan contributions remained an issue under consideration on date when taxpayer gave to the agent a copy of its form_3115 requesting consent to change such method_of_accounting revenue agent’s subjective knowledge taxpayer argues that idr no was not sufficient to create an issue under consideration with respect to any particular listed_transaction because the agent who issued the idr had no subjective knowledge that taxpayer had engaged in any of the listed transactions taxpayer submits that the agent could not have known about the transactions because the agent issued idr no during the planning or preliminary phase of the examination-before the agent looked at any information about the taxpayer these arguments run counter to both the express definition and underlying policies of the issue under consideration concept taxpayer’s attempt to impute a subjective knowledge requirement into the issue under consideration concept is flatly contrary to the definition of such term in sec_3 of revproc_2002_9 the standard is an objective written notification to the taxpayer ---------------------- the taxpayer not the irs has knowledge of and custody of the information concerning the taxpayer’s affairs by definition irs agents do not have independent knowledge of those affairs before an examination the irs must inquire to identify issues the written notification standard in sec_3 of revproc_2002_9 simply reflects reality idrs are typically issued at the beginning of the examination when the agent has little or no specific knowledge about the transactions related to the requested documents an examination plan often lists transactions and issues about which the examining agent has limited knowledge and tentative or no conclusions that the examining agent need not have subjective knowledge of the taxpayer’s transaction is reflected in the two examples provided in sec_3 of revproc_2002_9 taxpayer cites two private letter rulings plrs in support of its theory that the sufficiency of an idr to place an issue under consideration depends on a revenue_agent having some knowledge of the transaction we note that a private_letter_ruling is directed to a specific taxpayer regarding a certain transaction or set of facts and may not be cited or relied upon as precedent see sec_6110 moreover the plrs do not support taxpayer’s position taxpayer analogizes to plr addressing whether the taxpayer’s method_of_accounting was an issue raised for purposes of determining whether the taxpayer could request consent to change its accounting_method under revproc_91_51 1991_2_cb_779 the revenue_procedure prohibited a change if the taxpayer was under examination or before appeals or a federal court and the accounting_method to be changed was an issue that has been raised see dollar_figure of revproc_91_51 the plr is off point issue raised under revproc_91_51 is a different matter than issue under consideration under revproc_2002_9 the analysis in plr indicates that an issue is raised when the taxpayer would have objective knowledge that the agent was determining the propriety of its accounting_method as explained above issue under consideration is a concept arising far earlier in the examination process ie when an agent is trying to identify potential issues such preliminary inquiries produce an issue under consideration when the irs gives the taxpayer written notice that the irs is specifically reviewing the treatment of an item plr simply does not pertain to the issue under consideration standard moreover the analysis in plr is at odds with taxpayer's proposed subjective knowledge standard plr treats issue raised as a question of what objective knowledge a taxpayer could reasonably gain from communications such as idrs from the examining agents the plr rejects the subjective approach to defining issues ---------------------- plr discusses the specificity requirements necessary for idrs to place an issue under consideration for a taxpayer subject_to continual audit under the coordinated_examination_program cep plr contains nothing that supports taxpayer’s argument that an agent must have some subjective knowledge of the transaction before an idr can place an issue under consideration to the contrary plr expressly recognizes that an examining agent can place an issue under consideration in the planning stages of the examination prior to the agent performing substantive work to identify improprieties or deficiencies in a specific accounting_method finally we note that the subjective knowledge requirement advocated by taxpayer would be detrimental to most if not all taxpayers under the objective standard both parties know the rules and have ready and equal access to written documentation of the issues under consideration under the subjective knowledge standard advocated by taxpayer taxpayers could only guess about the agent’s subjective knowledge we doubt that either the irs or most taxpayers desire such an unwieldy standard sound tax_administration finally taxpayer argues that interpreting idr no as placing its method_of_accounting for plan contributions under consideration would be contrary to sound tax_administration and the policy of encouraging voluntary method changes our interpretation of idr no does deny taxpayer automatic consent under revproc_2002_9 and revrul_2002_46 but the denial is perfectly consonant with the irs’s long standing policy on voluntary method changes prior to the issuance of rev_rul any taxpayer could request consent under the advance consent procedures of revproc_97_27 to change its accounting_method for deducting employer contributions attributable to compensation earned by plan participants after the end of the taxable_year following the issuance of revrul_2002_46 taxpayers can request such consent under the automatic procedures of revproc_2002_9 in addition revrul_2002_46 as modified by rev_rul provides that taxpayers under examination are permitted to use the automatic consent procedures for their first taxable years ending on or after date provided that the method_of_accounting for those contributions is not an issue under consideration for taxable years under examination within the meaning of revproc_2002_9 sec_3 revproc_97_27 and revproc_2002_9 are both designed to encourage prompt and voluntary compliance with proper tax_accounting principles the revenue procedures provide incentives for taxpayers to voluntarily request a change from an ---------------------- impermissible method_of_accounting prior to being contacted for examination a taxpayer required to change its method_of_accounting by the service pursuant to examination an involuntary change generally receives less favorable terms and conditions than the taxpayer who voluntarily changes its method_of_accounting before detection a voluntary change for example an involuntary change generally is made with an earlier year_of_change and a shorter sec_481 adjustment period for a positive adjustment and a voluntary change generally is made with a current_year of change and a longer sec_481 adjustment period of a positive adjustment see generally revproc_97_27 sec_1 and revproc_2002_18 sec_1 to discourage the use of the audit_lottery the irs permits a taxpayer using an improper accounting_method to change voluntarily to a proper method only if the taxpayer requests consent to change its method before it is contacted for examination once the taxpayer is placed under examination the voluntary consent procedures and their favorable terms and conditions are no longer available subject_to certain exceptions because the taxpayer’s attempt to change is no longer truly voluntary see generally revproc_97_27 revproc_2002_9 sec_4 indeed plr cited by taxpayer explains that allowing taxpayers to voluntarily change methods_of_accounting after they have had an opportunity to peruse the examination plan would encourage taxpayers to wait until they were notified of the contents of the examination plan before requesting accounting_method changes thus allowing an examining agent to place an issue under consideration during the planning stage encourages taxpayers to file accounting_method changes prior to being notified that the issue will be examined the general prohibition of voluntary method changes from improper accounting methods by taxpayers under examination draws a line between more compliant taxpayers and less compliant taxpayers this line and the differential treatment implement the compliance incentive system as the tax_court has recognized the commissioner has a legitimate interest in limiting the ability of taxpayers under examination to change improper accounting methods where such restriction is necessary to prevent circumvention or frustration of the examination process capital federal savings loan association and sub v commissioner 96_tc_204 taxpayer had the opportunity to seek its desired accounting_method change under revproc_97_27 taxpayer simply chose to delay initiating a method change until a voluntary accounting_method change was no longer available denial of consent to change method under those circumstances is consistent with the policy of encouraging voluntary changes before examination and with sound tax_administration ---------------------- taxpayer’s method_of_accounting for deductions of employer contributions became an issue under consideration for taxable years under examination before taxpayer filed its form_3115 seeking automatic consent to change its method_of_accounting on date therefore taxpayer may not obtain automatic consent pursuant to revrul_2002_46 to change its method_of_accounting under revproc_2002_9 on date taxpayer filed its form_3115 seeking automatic consent pursuant to revrul_2002_46 to change its method_of_accounting for employer contributions for it sec_2002 taxable_year revrul_2002_46 permits a taxpayer under examination to make such an automatic change for its first taxable_year ending on or after ----------------------- unless the taxpayer’s method_of_accounting for employer contributions described in revrul_2002_46 is an issue under consideration for taxable years under examination within the meaning of revproc_2002_9 sec_3 as explained more fully above taxpayer’s method_of_accounting for employer contributions was an issue under consideration before taxpayer filed its form_3115 idr no placed taxpayer s method_of_accounting for plan contributions under consideration for taxable years under examination on date ie six weeks before taxpayer filed its form_3115 request for automatic consent to change its method_of_accounting because taxpayer was under examination at the time it filed its form_3115 taxpayer may not obtain automatic consent pursuant to revrul_2002_46 to change its method_of_accounting under revproc_2002_9 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
